lee, elmer edward v. state                                          




NO. 12-03-00065-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TONIKA CROCKETT,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM
	This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of the
offense of assault, and punishment was imposed in open court on November 22, 2002.  Thereafter,
Appellant timely filed a motion for new trial.  Texas Rule of Appellate Procedure 26.2 provides that
an appeal is perfected when notice of appeal is filed within thirty days after the day sentence is
imposed or suspended in open court unless a motion for new trial is timely filed.  Where a timely
motion for new trial has been filed, notice of appeal shall be filed within ninety days after the
sentence is imposed or suspended in open court.  Id.  Since Appellant timely filed a motion for new
trial, his notice of appeal was due to have been filed on or before February 20, 2003.  However,
Appellant did not file his notice of appeal until February 21, 2003.  Moreover, Appellant did not file
a timely motion for extension of time to file his notice of appeal as authorized by Rule of Appellate
Procedure 26.3.
	On February 26, 2003, this court notified Appellant pursuant to Rule 26.2 and 37.2, that the
clerk's record did not show the jurisdiction of this court, and it gave her until March 10, 2003 to
correct the defect.  As of March 20, 2003, Appellant failed to respond to our notice or otherwise
demonstrate the jurisdiction of this court.  Because this court has no authority to allow the late filing
of a notice of appeal except as provided by Rule 26.3, the appeal must be dismissed.  See Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998).  
	The appeal is dismissed for want of jurisdiction.  

Opinion delivered March 21, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.
































(DO NOT PUBLISH)








COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MARCH 21, 2003


NO. 12-03-00065-CR


TONIKA CROCKETT,

Appellant

V.

THE STATE OF TEXAS,

Appellee





  Appeal from the County Court at Law
  of Smith County, Texas. (Tr.Ct.No. 001-84931-02)







			THIS CAUSE came on to be heard on the transcript of the record; and the
same being inspected, it is the opinion of the Court that this Court is without jurisdiction of the
appeal, and that the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
appeal be, and the same is, hereby Dismissed for Want of Jurisdiction, and that this decision
be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J. and Griffith, J.











THE STATE OF TEXAS

M A N D A T E

TO THE COUNTY COURT AT LAW OF SMITH COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of March, 2003, the cause upon appeal to revise or reverse your judgment between

TONIKA CROCKETT, Appellant


NO. 12-03-00065-CR and Tr. Ct. Case Number 001-84931-02


Opinion by Per Curiam.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the transcript of the record; and the same being
inspected, it is the opinion of the Court that this Court is without jurisdiction of the appeal, and that
the appeal should be dismissed.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be, and
the same is, hereby Dismissed for Want of Jurisdiction, and that this decision be certified to
the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk